            Case 1:12-cr-00626-ER Document 440-6 Filed 10/06/20 Page 1 of 6




P.O. Box 2892, Church St. Station, New York, NY 10008-2892 | Tel: (347) 619-2080 | ​info@focusforwardproject.org


                         June 20, 2018

                         Hon. Edgardo Ramos
                         United States Courthouse
                         40 Foley Square
                         New York, NY 10007

                         Dear Judge Ramos,

                         We, Zoe Stahl and Nora Stephens, write in support of Tyrell Whitaker, who
                         is a graduate of The Focus Forward Project. The Focus Forward Project is a
                         nonprofit organization dedicated to providing an educational curriculum
                         focused on reentry for federal pretrial inmates and those under pretrial
                         supervision. The 12-week course is designed to provide both an intellectual
                         and emotional outlet for students as they navigate the stress and uncertainty
                         of the pretrial phase of their federal cases. The class meets once a week for
                         two hours, and participants complete weekly reading, journal, and other
                         homework assignments. The first half of each class is spent discussing and
                         connecting with themes in the memoir, ​A Long Way Gone​, by Ishmael Beah,
                         who was a boy soldier in the Sierra Leone civil war, while the second half of
                         each class focuses on life skills, highlighting a different skill each week. By
                         the end of the course, participants have gained a variety of transferable skills
                         and tools, including, but not limited to: a completed resume, interview skills,
                         conflict resolution skills, public speaking skills, and the setting of both short
                         and long term goals. The mission of The Focus Forward Project is to
                         provide participants with the confidence and practical tools to successfully
                         move forward with their lives.

                         Tyrell was an exceptionally engaged and eager student, who took full
                         advantage of the Focus Forward Project course. He always came to class
                         with a positive attitude, his assignments completed, eager to share his
                         journal entries, ready to take notes, and asking thoughtful follow-up
                         questions. He often went above and beyond what was asked of him, too.
                         Once, when the students were accidentally brought down to the library,
                         despite class being cancelled, Tyrell convinced his classmates to take the
                         time to practice giving the speeches they’d had been writing for class and
                         offer one another feedback. This speaks not only to Tyrell’s dedication to
                         improving himself and his speech-giving skills, but also his desire to see his
                         fellow classmates succeed. Another time, when going over tips about how to
                         stay motivated, Tyrell, after listening carefully and taking notes, also offered
Case 1:12-cr-00626-ER Document 440-6 Filed 10/06/20 Page 2 of 6




         suggestions of his own. He shared with the class the “importance of
         knowing your worth” in order to stay motivated. Tyrell’s suggestion
         demonstrated his emotional intelligence and his desire to help others.

         Tyrell’s engagement with the assigned book, ​A Long Way Gone​, also
         impressed us. By the fourth session of twelve, Tyrell had read ahead,
         completing the book before anyone else in our twelve-person class. He
         explained that at first he had felt “skeptical” about the book, but, after
         finishing, understood “how and why we chose to teach this memoir.” We
         appreciated his openness to learning and thinking differently. Tyrell was
         very conscientious to not share any spoilers with the class; however, once
         the class had caught up to Tyrell, he was eager to share his further insights.
         Tyrell supported his comments with specific evidence or anecdotes from the
         book, creating more intellectually rigorous and emotionally intelligent
         conversations. This level of engagement is not surprising given his previous
         coursework. We understand that since being placed at the Metropolitan
         Correctional Center, Tyrell has earned his GED and has taken 36 courses
         since his incarceration, including but not limited to African and African
         American Drama, a Moth storytelling class, and various zoology courses.

         Tyrell’s drive, focus, and determination was a key to his success. About two
         years ago, Tyrell was enrolled in a Focus Forward class. However, due to an
         administrative error, Tyrell was unable to be included in the course. Over
         the course of the year, Tyrell followed up with the MCC’s education
         department to ensure that he was part of the upcoming Focus Forward class.
         After two years of waiting, Tyrell successfully joined the course. Tyrell’s
         commitment demonstrates his ability to navigate various situations to pursue
         and achieve what he wants; Tyrell knows who to ask and how to ask to
         ensure that he enlists—as opposed to antagonizes—key decision makers.
         Throughout the course, Tyrell continued to demonstrate this ability.
         Sometimes, he would follow up to ask about the status of his and his fellow
         students’ resumes, asking when he and his classmates could expect edits as
         he was excited to perfect and complete his resume. Whenever he asked,
         Tyrell expressed how much he appreciated our help and understood when
         our edits were taking longer than expected. We are confident that Tyrell’s
         drive and ability to navigate systems will serve him well beyond the walls of
         MCC.

         Tyrell’s unfailingly positive attitude helped him with his accomplishments,
         too. From the beginning, Tyrell was comfortable sharing his past. He spoke
         openly, and vulnerably, about the negative worldview he held before being
         incarcerated. Tyrell was not sure what he wanted out of life and was almost
         certain that, even he did know what he want, that he wouldn’t be able to
         achieve those goals. However, now Tyrell sees himself as a changed person
Case 1:12-cr-00626-ER Document 440-6 Filed 10/06/20 Page 3 of 6




         who is positive and knows when to walk away from trouble. It was
         immediately clear to us that this is absolutely true.

         Tyrell’s desire to genuinely do good was a large motivator, as well. During a
         game in which students asked one another thoughtful questions, Tyrell was
         asked, ​"If money was no object, what would you do and why?" to which he
         responded, "I would want to be a lawyer—not getting paid for my service
         wouldn't be a problem. Helping people fight for justice and equality would
         be all I need.” Throughout the class, Tyrell often spoke of his desire to give,
         and, throughout the class, he did. He was quick to help students understand
         more complex themes in the memoir, helping his classmates make
         connections between their lives and the themes in the book. He would often
         listen to others and offer specific and personal advice, too. We are certain
         that not only will Tyrell achieve his potential, but he will work to ensure
         others become the best versions of themselves as well.

         Tyrell is able to articulate a future​—​one with both short and long term
         goals—and we are confident, given’s Tyrell’s intellect, determination, and
         motivation, Tyrell will succeed in realizing his future. For short term goals,
         Tyrell shared he wanted to “take advantage of every resource and program
         that BOP has to offer me while in jail and help as many people as possible
         receive their GED while in jail.” Tyrell clearly has taken advantage of
         educational offerings​. ​For long term goals, Tyrell wrote the following: start
         his own family: wife, kids, house, and dog; start his own business and teach
         his kids to run it so when they have their own families they can pass it along
         throughout the family; and give back to the community every single chance
         he gets. Given the way Tyrell approached Focus Forward and all his other
         educational opportunities at MCC, we have no doubt in his ability to achieve
         these long term goals.

         Your Honor, our intent is to give you our view of Tyrell, who we have had
         the pleasure to know since the fall of 2017. We appreciate the time Your
         Honor has taken to read our letter. If you have any questions, please feel
         free to contact us directly at the numbers listed below.

         Sincerely,

         /s/Zoe Stahl                                    /s/Nora Stephens
         Zoe Stahl                                       Nora Stephens
         Focus Forward Project                           Focus Forward Project
         Class Facilitator                               Class Facilitator
         (646) 530-2782                                  (301) 787-0332
            Case 1:12-cr-00626-ER Document 440-6 Filed 10/06/20 Page 4 of 6




P.O. Box 2892, Church St. Station, New York, NY 10008-2892 | Tel: (347) 619-2080 | ​info@focusforwardproject.org



                         April 22, 2020

                         Hon. Edgardo Ramos
                         United States District Court
                         Southern District of New York
                         Thurgood Marshall United States Courthouse
                         40 Foley Square
                         New York, NY 10007

                         Dear Judge Ramos,

                         We, Zoe Stahl and Nora Stephens, write to expand upon our previous
                         letter dated June 20, 2018, about Tyrell Whitaker, our student from the
                         Focus Forward Project (FFP). Due to the Bureau of Prisons’ regulations,
                         we have not been able to see or speak with Tyrell since his graduation
                         from FFP in May 2018. However, nearly two years later, we remember
                         Tyrell not just well, but as someone we would want as our colleague,
                         friend, and neighbor.

                         Among our class of very thoughtful and hardworking students, Tyrell
                         stood out because of his extraordinary growth throughout his
                         incarceration. Each class we began by sharing highs and lows of the
                         week. One week, Tyrell told our class that he had just received the first
                         diploma of his life: his GED. He was the last of his siblings to receive his
                         diploma, and Tyrell surprised his mother by sending her his certificate.
                         Since completing his GED, Tyrell has continued to pursue a rigorous
                         course load. While working on his resume, Tyrell brought in his
                         transcript: he had taken over 36 classes including, but not limited to,
                         African and African American Drama, a Moth storytelling class, and
                         several zoology courses.

                         We, as co-facilitators of FFP, also saw Tyrell’s work ethic and curiosity
                         firsthand. According to one of the correctional officers, Tyrell worked
Case 1:12-cr-00626-ER Document 440-6 Filed 10/06/20 Page 5 of 6




         tirelessly to enroll in FFP. For years, he had tried to register for the class
         because he sought the academic challenge, and, once admitted, Tyrell
         took the utmost advantage. He made the class better through his
         contributions—by asking thoughtful follow-up questions, helping other
         students when they were confused, and inspiring others with his
         positive attitude.

         Even more, Tyrell’s coursework was college-caliber. For example, when
         asked to fill out a resume sheet, many students did not include all the
         necessary details or think critically about what could go on a resume.
         Tyrell was the only student who filled out his resume sheet perfectly
         and required no further edits from us. It was clear that Tyrell had put in
         substantial time and had thought about his past experiences, both in
         and out of the MCC, as well as the skills he gained from each experience.
         We think this anecdote speaks to Tyrell’s character. Tyrell is looking for
         every opportunity to improve himself and is willing to put in the time,
         effort, and brain-power to accomplish his goals. Through his
         self-improvement and learning, Tyrell has demonstrated that he would
         be an excellent fellow student or colleague.

         Tyrell is not just committed to his intellectual growth, but his emotional
         growth. Throughout his incarceration, he has been just as concerned
         about others’ self-actualization as his own. For example, during our
         resume-writing class, Tyrell shared the following work experiences:
         Since completing his GED, Tyrell has tutored others in MCC to ensure
         they receive their high school diploma. He was also selected by
         correctional officers at the MCC to serve as suicide watch for his fellow
         inmates—which requires completing rounds every 15 minutes and
         writing detailed reports. Tyrell was selected, and kept, these roles
         because he is mature, dependable, and bright—all attributes which
         made him a leader in and friend to all in our class.

         We also saw this emotional growth firsthand. During our speech-giving
         sessions, Tyrell opened up about the regret he feels for his past crimes.
         Tyrell chose to talk about this topic—it was not a requirement or even a
         suggestion. He expressed regret to a group that grew into a supportive
         community. There is no doubt that Tyrell’s vulnerability inspired others
         to speak about their past regrets and why they feel equipped to change
         their lives now.
Case 1:12-cr-00626-ER Document 440-6 Filed 10/06/20 Page 6 of 6




         Given Tyrell’s exceptional performance as a FFP student, we think he
         would thrive once returning to the outside world. When sharing job
         interviewing tips it became clear that Tyrell has already succeeded at
         the following: working for the United States Post Office, a role requiring
         much trust in its government workers, and as an employee at Walmart,
         a store that is currently essential to provide Americans with the
         groceries and supplies they need, as well as in food service. With
         Tyrell’s past experience, we are confident he will actively contribute
         after re-entry.

         Your honor, we think so highly of Tyrell, that should he be released we
         would be more than willing to help with any or all of the following:

              ● Help Tyrell figure out various housing, job, and school options.
                In fact, Nora has an open apartment in Brooklyn and trusts
                Tyrell to live there should he need to quarantine before
                returning to his family.
              ● Connect Tyrell with organizations equipped to help Tyrell with
                navigating school, work, and housing opportunities.
              ● Serve as a reference for Tyrell.

         Your Honor, our intent is to provide you with our experience with
         Tyrell Whitaker. We appreciate the time Your Honor has taken to read
         our letter. If you have any questions, please feel free to contact us at the
         numbers below.

         Sincerely,

         Zoe Stahl                                     Nora Stephens
         Focus Forward Project                         Focus Forward Project
         Class Facilitator                             Class Facilitator
         (646) 530-2782                                (301) 787-0332
